    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 1 of 53 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO

MICHAEL DOYLE, on behalf of               :
himself and others similarly situated,    :
                                          :
                                          :
            Plaintiff,                    :                   Civil Action No. 1:20-cv-908
                                          :
v.                                        :                   CLASS ACTION COMPLAINT
                                          :
LUXOTTICA OF AMERICA, INC.,               :                   JURY TRIAL DEMANDED
                                          :
            Defendant.                    :
_________________________________________ :

       1.      Michael Doyle (“Plaintiff”), individually, and on behalf of others similarly situated,

brings this action against Luxottica of America, Inc. (“Luxottica” or “Defendant”) to obtain

damages, restitution, and injunctive relief for the class and subclass, as defined below, from

Defendant.

       2.      Plaintiff makes the following allegations upon information and belief, except as to

his own actions, the investigation of his counsel, and the facts that are a matter of public record.

                                       Nature of the Action

       3.      This class action arises out of a recent cyberattack and data breach (“Data Breach”)

involving Luxottica’s network of eyecare facilities.

       4.      Through this Data Breach, an “unauthorized actor gained access to [Defendant’s]

scheduling application,” and through this access, “the attacker may have accessed and acquired

patient information.”1




1
       See Exhibit A.

                                                  1
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 2 of 53 PAGEID #: 2




       5.      As a result of the Data Breach, Plaintiff and countless other members of the

proposed class suffered ascertainable losses in the form of out-of-pocket expenses and the value

of their time reasonably incurred to remedy or mitigate the effects of the attack.

       6.      In addition, Plaintiff’s sensitive personal information—which was entrusted to

Defendant, its officials and agents—was compromised and unlawfully accessed due to the Data

Breach.

       7.      Information compromised in the Data Breach includes names, demographic

information, dates of birth, Social Security numbers, health insurance information, medical

information, other protected health information as defined by the Health Insurance Portability and

Accountability Act (“HIPAA”), and additional personally identifiable information (“PII”) and

protected health information (“PHI”) that Defendant collected and maintained (collectively, the

“Private Information”).

       8.      Plaintiff brings this class action lawsuit on behalf of those similarly situated to

address Defendant’s inadequate safeguarding of class members’ Private Information that it

collected and maintained, and for failing to provide sufficient notice to Plaintiff and other class

members that their information had been subject to the unauthorized access of an unknown third

party and precisely what specific type of information was accessed.

       9.      Defendant maintained the Private Information in a reckless manner because the

Private Information was maintained on Defendant’s computer network in a condition vulnerable

to cyberattacks.

       10.     Upon information and belief, the mechanism of the cyberattack and potential for

improper disclosure of Plaintiff’s and class members’ Private Information was a known risk to




                                                 2
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 3 of 53 PAGEID #: 3




Defendant, and thus Defendant was on notice that failing to take steps necessary to secure the

Private Information from those risks left that property in a vulnerable condition.

         11.   In addition, Defendant and its employees or agents failed to properly monitor the

computer network and systems that housed the Private Information.

         12.   Had Defendant properly monitored its property, it would have discovered the

intrusion sooner.

         13.   Plaintiff’s and class members’ identities are now at risk because of Defendant’s

negligent conduct because the Private Information that Defendant collected and maintained is now

in the hands of data thieves.

         14.   Armed with the Private Information accessed in the Data Breach, data thieves can

commit a variety of crimes including, but not limited to, opening new financial accounts in class

members’ names, taking out loans in class members’ names, using class members’ names to obtain

medical services, using class members’ health information to target other phishing and hacking

intrusions based on their individual health needs, using class members’ information to obtain

government benefits, filing fraudulent tax returns using class members’ information, obtaining

driver’s licenses in class members’ names but with another person’s photograph, and giving false

information to police during an arrest.

         15.   As a result of the Data Breach, Plaintiff has been exposed to a heightened and

imminent risk of fraud and identity theft, and Plaintiff must now and in the future closely monitor

his financial and vision insurance accounts to guard against identity theft.

         16.   Plaintiff may also incur out of pocket costs for, e.g., purchasing credit monitoring

services, credit freezes, credit reports, or other protective measures to deter and detect identity

theft.



                                                 3
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 4 of 53 PAGEID #: 4




       17.     By way of this action, Plaintiff seeks to remedy these harms on behalf of himself

and similarly situated individuals whose Private Information was accessed during the Data Breach.

       18.     Plaintiff seeks remedies including, but not limited to, compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to

Defendant’s data security systems, future annual audits, and adequate credit monitoring services

funded by Defendant.

       19.     Accordingly, Plaintiff brings this action against Defendant seeking redress for its

unlawful conduct, and asserting claims for: (i) negligence, (ii) intrusion upon seclusion, (iii)

negligence per se, (iv) breach of express contract, (v) breach of implied contract, (vi) breach of

fiduciary duty, (vii) violations of the Fair Credit Reporting Act, and, (viii) violation of the

Connecticut Unfair Trade Practices Act.

                                              Parties

       20.     Mr. Doyle is a natural person who at all relevant times resided in New London

County, Connecticut.

       21.     Defendant is an international eyewear conglomerate with its American subsidiary

and retail division headquartered in Mason, Ohio.

       22.     Defendant designs, sells, and licenses various brands of eyewear, operates

numerous retail and optometry chains, and also operates one of the largest vision benefits insurance

companies in the United States.

                                     Jurisdiction and Venue

       23.     This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331 because the Plaintiff asserts claims that necessarily raise substantial disputed

federal issues under HIPAA, the Federal Trade Commission Act (15 U.S.C. § 45), the Gramm-



                                                 4
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 5 of 53 PAGEID #: 5




Leach-Bliley Act (15 U.S.C. § 6801), and the Fair Credit Reporting Act (“FCRA”) (15 U.S.C. §

1681 et seq.).

         24.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to these claims occurred in this district, and because

Defendant is headquartered in this district.

                                       Defendant’s Business

         25.     Defendant is a U.S. subsidiary of Luxottica Group S.p.A., an Italian eyewear

conglomerate.

         26.     Defendant produces and licenses eyewear under numerous brand names, including

Ray-Ban, Oakley, Chanel, and Polo Ralph Lauren, among many others.2

         27.     Defendant operates numerous eyewear retail locations, including brands such as

Sunglass Hut, LensCrafters, Pearle Vision, and Ray-Ban, among many others.3

         28.     Defendant also operates EyeMed Vision Care, “the second largest vision benefits

company in the United States, serving approximately 52 million members in large, medium and

small-sized companies, as well as government entities.”4

         29.     As part of some of its retail operations, Defendant provides optometry and vision

services to consumers.




2
         http://www.luxottica.com/en/eyewear-brands (last visited November 9, 2020).
3
         http://www.luxottica.com/en/retail-brands (last visited November 9, 2020).
4
         http://www.luxottica.com/en/retail-brands/eyemed-vision-care (last visited November 9,
2020).

                                                 5
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 6 of 53 PAGEID #: 6




       30.     As a result, in the ordinary course of receiving treatment and health care services

from Defendant, patients are required to provide Defendant with sensitive, personal and private

information such as:

                   •   Name, address, telephone number and email address;

                   •   Date of birth;

                   •   Demographic information;

                   •   Social Security number;

                   •   Information relating to individual medical history;

                   •   Insurance information and coverage;

                   •   Information concerning an individual’s doctor, nurse or other medical

                       providers;

                   •   Photo identification;

                   •   Employer information, and;

                   •   Other information that may be deemed necessary to provide care or

                       facilitate billing.

       31.     Defendant also gathers certain medical information about patients and creates

records of the care it provides to them.

       32.     Additionally, Defendant may receive private and personal information from other

individuals and/or organizations that are part of a patient’s “circle of care”, such as referring

optometrists, patients’ other doctors, patients’ health plan(s), close friends, and/or family

members.




                                                 6
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 7 of 53 PAGEID #: 7




       33.     Defendant’s healthcare employees, staff, and related entities may share patient

information with each other for various purposes without a written authorization, as disclosed in

its Notice of Privacy Practices (the “Privacy Notice”):5

       For Treatment. We may use or disclose your health information to an optometrist,
       ophthalmologist, optician or other health care providers providing treatment to you
       for:
       the provision, coordination, or management of health care and related services by
       health care providers;
       consultation between health care providers relating to a patient/customer;
       the referral of a patient for health care from one health care provider to another; or
       appointment and refill reminders, and recall information.

       For Payment. We may use and disclose your health information to others for
       purposes of processing and receiving payment for treatment and services provided
       to you. This may include:
       billing and collection activities and related data processing;
       actions by a health plan or insurer to determine or fulfill its responsibilities for
       coverage and provision of benefits under its health plan or insurance agreement,
       determinations of eligibility or coverage, adjudication or subrogation of health
       benefit claims;
       medical necessity and appropriateness of care reviews, utilization review activities;
       and
       disclosure to consumer reporting agencies of information relating to collection of
       payments.

       For Health Care Operations. We may use and disclose health information about you
       for health care operational purposes. For example, your health information may be
       disclosed to:
       evaluate the performance of our associates;
       assess the quality of service, product and care in your case and similar cases;
       learn how to improve our facilities and services;
       conduct training programs or credentialing activities;
       facilitate compliance functions, auditing and legal services;
       determine how to continually improve the quality and effectiveness of the products,
       service and care we provide, including customer satisfaction surveys and data
       analyses;
       properly manage our business, including acquisitions, mergers and consolidations;
       and
       communicate with you concerning (a) a health-related product or service that is
       provided by us, (b) your treatment, or (c) case management, care coordination or to

5
      See, e.g., https://www.pearlevision.com/m20ContentView?catalogId=15951&langId=-
1&storeId=12002&page=legal#PrivacyPractices (last visited November 9, 2020); infra n.7.

                                                 7
    Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 8 of 53 PAGEID #: 8




       recommend alternative treatments, therapies, providers or settings for care to the
       extent such activities are not within your current treatment. However, if we receive
       compensation for making a communication concerning another entity’s products or
       services (other than payment for treatment), the communication is "marketing" and
       will require that we obtain your prior written authorization as described in the
       Marketing section, below.

       34.     The current privacy notice has an effective date of January 13, 2011.

       35.     The Privacy Notice is posted on Defendant’s website.

       36.     Because of the potentially highly sensitive and personal nature of the information

Defendant acquires and stores with respect to its patients, Defendant promises to, among other

things, : A) to “Maintain the privacy and safeguard the security of your health information;” B) to

inform and notify patients “when you, along with all other affected individuals, of a breach of

unsecured health information;” and C) “Unless you give us a written authorization, we cannot use

or disclose your health information for any reason except those described in this Notice.”6

       37.     Defendant also publishes a standardized privacy statement for its various entities

consistent with these practices, titled “LUXOTTICA OF AMERICA INC. NOTICE OF

PRIVACY PRACTICES.”7

                              The Cyberattack and Data Breach

       38.     On or about August 5, 2020, Defendant suffered the Data Breach on its “web-based

appointment scheduling platform that is used by its patients to schedule appointments online or

over the phone.”8



6
       Id.
7
         https://s7d9.scene7.com/is/content/Lenscrafters/PrivacyPolicy/NPP_Final_Version_2.2
8.2019.pdf (last visited November 9, 2020).
8
       https://securityaffairs.co/wordpress/110565/data-breach/luxottica-lenscrafters-eyemed-
data-breach.html (last visited November 9, 2020).

                                                8
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 9 of 53 PAGEID #: 9




       39.      According to a “Security Incident” notification issued by Defendant on or about

October 28, 2020, it first became aware of the hack on August 9, 2020, and, after investigating the

attack, determined on August 28, 2020 that the hackers gained access to patients’ personal

information.9

       40.      Through the notice, Defendant “confirm[ed] the exposure of information including

personal data (PII) and protected health information (PHI), such as medical conditions and history.

For some patients, exposed information included credit card numbers and social security

numbers.”10

       41.      Despite the fact that Defendant warrants to consumers in its Privacy Notice that, “if

we discover that your health information has been breached . . . and the privacy or security of the

information has been compromised, we must notify you of the breach without unreasonable delay

and in no event later than 60 days following our discovery of the breach,” Defendant first became

aware of the hack on August 9, 2020 and, after investigating the attack, determined on August 28,

2020 that the threat actors gained access to patients’ personal information.

       42.      The Data Breach originated from Defendant’s appointment scheduling platform,

though the method of the Data Breach still has not been disclosed.




9
       See https://luxottica.kroll.com/ (last visited November 9, 2020); Ex. A.
10
       Supra n.8.

                                                  9
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 10 of 53 PAGEID #: 10




        43.      Though Defendant has not disclosed the total number of affected consumers,

Defendant’s EyeMed insurance platform has over 52,000,000 subscribers,11 LensCrafters has over

900 retail locations,12 and Pearle Vision has over 500 retail locations.13

        44.      Plaintiff believes his Private Information was stolen (and, potentially, subsequently

sold) in the Data Breach.

        45.      On or about October 28, 2020, Plaintiff received a letter from Defendant informing

him that his Private Information was “accessed and acquired” by an unauthorized actor, and that

“the personal information involved in this incident may have included your full name, contact

information, appointment date and time, and health insurance policy number.”14

        46.      Prior to receiving this letter, on or about July 2020, Plaintiff visited a Pearle Vision

optometrist in Waterford, Connecticut, obtained an annual vision exam, and purchased new

prescription glasses.

        47.      As part of this process, Plaintiff provided his social security number, vision

insurance information, and relevant medical history to Defendant or Defendant’s employees.

        48.      While Defendant claimed it was “not aware of any misuse of personal information

or harm to patients as a result of this incident,” it could not rule out the possibility.15



11
      See       Luxottica         2018          Annual         report,       available       at
      http://www.luxottica.com/sites/luxottica.com/files/luxottica_group_relazione_finanziaria
_annuale_2018_eng_20190410.pdf (last visited November 10, 2020).
12
 https://local.lenscrafters.com/#:~:text=918%20LensCrafters%20Stores%20in%20the%20Unite
d%20States&text=Map%20of%20the%20United%20States%20with%20states%20in%20which
%20we%20operate%20highlighted (last visited November 10, 2020).
13
        http://www.luxottica.com/en/retail-brands/pearle-vision (last visited November 10, 2020).
14
        Ex. A.
15
        Id.
                                                   10
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 11 of 53 PAGEID #: 11




        49.      Further, this consumer data breach coincides with a ransomware cyberattack in

September 2020 involving Defendant’s parent company, in which “some of the web sites operated

by [Defendant] were not reachable, including Ray-Ban, Sunglass Hut, LensCrafters, EyeMed, and

Pearle Vision.”16

        50.      Thereafter, a “huge trove of files” was posted on the dark web, “related to the

personnel office and finance departments.”17

        51.      Cybersecurity intelligence firm Bad Packets postulated that the cause of the

ransomware attack was “a Citrix ADX controller device vulnerable to the critical CVE-2019-

19781 flaw.”18

        52.      As a result, Defendant, and Defendant’s international parent company, have

seemingly suffered two serious data breaches in as many months, indicating systemic problems in

Defendant’s cybersecurity practices.

        53.      Defendant had obligations created by HIPAA, contract, industry standards,

common law, and representations made to Plaintiff and the class members, to keep their Private

Information confidential and to protect it from unauthorized access and disclosure.

        54.      Plaintiff and the class members provided their Private Information to Defendant

with the reasonable expectation and mutual understanding that Defendant would comply with its

obligations to keep such information confidential and secure from unauthorized access.


16
        https://securityaffairs.co/wordpress/108611/cyber-crime/luxottica-cyber-attack.html (last
visited November 9, 2020).
17
        https://securityaffairs.co/wordpress/109778/data-breach/luxottica-data-leak-
ransomware.html          (last      visited     November       9,       2020);       see also
https://www.itwire.com/security/eyewear-giant-luxottica-hit-by-windows-nefilim-ransomware,-
data-leaked.html (last visited November 9, 2020).
18
      https://www.bleepingcomputer.com/news/security/ray-ban-owner-luxottica-confirms-
ransomware-attack-work-disrupted/ (last visited November 9, 2020).
                                                11
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 12 of 53 PAGEID #: 12




        55.      Defendant’s data security obligations were particularly important given the

substantial increase in cyberattacks or data breaches in the healthcare industry preceding the date

of the breach.

        56.      Indeed, cyberattacks have become so notorious that the Federal Bureau of

Investigation and U.S. Secret Service have issued a warning to potential targets so they are aware

of, and prepared for, a potential attack.

        57.      As one report explained, “[e]ntities like smaller municipalities and hospitals are

attractive to ransomware criminals…because they often have lesser IT defenses and a high

incentive to regain access to their data quickly.”19

        58.      Therefore, the increase in such attacks, and attendant risk of future attacks, was

widely known to the public and to anyone in Defendant’s industry, including Defendant.

        59.      Defendant breached its obligations to Plaintiff and the class members or was

otherwise negligent and reckless because it failed to properly maintain and safeguard Defendant’s

computer systems and data.

        60.      Defendant’s unlawful conduct includes, but is not limited to, the following acts or

omissions:

              a. Failing to maintain an adequate data security system to reduce the risk of data
              breaches and cyber-attacks;

              b. Failing to adequately protect patients’ Private Information;

              c. Failing to properly monitor its own data security systems for existing
              intrusions;



19
       https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
targeted-ransomware?nl_pk=3ed44a08-fcc2-4b6c-89f0-
aa0155a8bb51&utm_source=newsletter&utm_medium=email&utm_campaign=consumerprotect
ion (last visited November 9, 2020).

                                                   12
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 13 of 53 PAGEID #: 13




             d. Failing to ensure that its vendors with access to its computer systems and
             data employed reasonable security procedures;

             e. Failing to ensure the confidentiality and integrity of electronic PHI it created,
             received, maintained, or transmitted, in violation of 45 C.F.R. § 164.306(a)(1);

             f. Failing to implement technical policies and procedures for electronic
             information systems that maintain electronic PHI to allow access only to those
             persons or software programs that have been granted access rights in violation
             of 45 C.F.R. § 164.312(a)(1);

             g. Failing to implement policies and procedures to prevent, detect, contain, and
             correct security violations in violation of 45 C.F.R. § 164.308(a)(1)(i);

             h. Failing to implement procedures to review records of information system
             activity regularly, such as audit logs, access reports, and security incident
             tracking reports in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D);

             i. Failing to protect against reasonably anticipated threats or hazards to the
             security or integrity of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2);

             j. Failing to protect against reasonably anticipated uses or disclosures of
             electronic PHI that are not permitted under the privacy rules regarding
             individually identifiable health information in violation of 45 C.F.R. §
             164.306(a)(3);

             k. Failing to ensure compliance with HIPAA security standard rules by its
             workforces in violation of 45 C.F.R. § 164.306(a)(4);

             l. Failing to train all members of its workforces effectively on the policies and
             procedures regarding PHI as necessary and appropriate for the members of its
             workforces to carry out their functions and to maintain security of PHI, in
             violation of 45 C.F.R. § 164.530(b); or

             m. Failing to render the electronic PHI it maintained unusable, unreadable, or
             indecipherable to unauthorized individuals, as it had not encrypted the
             electronic PHI as specified in the HIPAA Security Rule by “the use of an
             algorithmic process to transform data into a form in which there is a low
             probability of assigning meaning without use of a confidential process or key.
             45 C.F.R. § 164.304.

       61.       As the result of computer systems in dire need of security upgrading and inadequate

procedures for handling unauthorized user access to appointment data, Defendant negligently and

unlawfully failed to safeguard Plaintiff’s and class members’ Private Information.



                                                   13
      Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 14 of 53 PAGEID #: 14




         62.      Accordingly, as outlined below, Plaintiff’s and class members’ daily lives were

severely disrupted.

         63.      As a result, Plaintiff and the class members now face an increased risk of fraud and

identity theft.

     Cyberattacks and Data Breaches Cause Disruption and Put Consumers at an Increased
                              Risk of Fraud and Identify Theft

         64.      Cyberattacks and data breaches involving medical practices like Defendant’s are

especially problematic because of the disruption they cause to the medical treatment and overall

daily lives of patients affected by the attack.

         65.      Indeed, researchers have found that, at medical facilities that experienced a data

security incident, the death rate among patients increased in the months and years after the attack.20

         66.      Researchers have further found that at medical facilities that experienced a data

security incident, the incident was associated with deterioration in timeliness and patient outcomes,

generally.21

         67.      Similarly, cyberattacks and related data security incidents inconvenience patients.

The various inconveniences patients encounter as a result of such incidents include, but are not

limited to:

         a. rescheduling medical treatment;

         b. finding alternative medical care and treatment;

         c. delaying or foregoing medical care and treatment;


20
        See https://www.pbs.org/newshour/science/ransomware-and-other-data-breaches-linked-
to-uptick-in-fatal-heart-attacks (last visited November 8, 2020).
21
     See https://onlinelibrary.wiley.com/doi/full/10.1111/1475-6773.13203              (last   visited
November 8, 2020)/

                                                   14
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 15 of 53 PAGEID #: 15




        d. undergoing medical care and treatment without medical providers having access to a

              complete medical history and records; and

        e. losing patient medical history.22

        68.      Cyberattacks are considered a breach under the HIPAA Rules because there is an

access of PHI not permitted under the HIPAA Privacy Rule:

        Breach means the acquisition, access, use, or disclosure of PHI in a manner not
        permitted under the [HIPAA Privacy Rule] which compromises the security or
        privacy of the [PHI].23

        69.      Data breaches represent yet another problem for patients who have already

experienced inconvenience and disruption associated with a cyberattack.

        70.      The United States Government Accountability Office released a data breach report

in 2007 in which it noted that victims of identity theft will face “substantial costs and time to repair

the damage to their good name and credit record.”24

        71.      The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (instructing to consider an extended fraud alert that lasts for 7 years

if someone steals their identity), reviewing their credit reports, contacting companies to remove



22
        See, e.g., https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-
sometimes-crush-hospitals/            (last       visited     November          8,        2020);
https://healthitsecurity.com/news/data-breaches-will-cost-healthcare-4b-in-2019-threats-outpace-
tech (last visited November 8, 2020).
23
        45 C.F.R. § 164.402; see also 45 C.F.R. 164.40 (“The requirements of this subpart shall
apply with respect to breaches of protected health information occurring on or after September 23,
2009.).
24
        See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June 2007,
https://www.gao.gov/new.items/d07737.pdf (last visited November 8, 2020) (“GAO Report”).

                                                  15
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 16 of 53 PAGEID #: 16




fraudulent charges from their accounts, placing a credit freeze on their credit, and correcting their

credit reports.25

        72.     Identity thieves use stolen personal information such as Social Security numbers

for a variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

        73.     Identity thieves can also use Social Security numbers to obtain a driver’s license or

official identification card in the victim’s name but with the thief’s picture; use the victim’s name

and Social Security number to obtain government benefits; or file a fraudulent tax return using the

victim’s information. In addition, identity thieves may obtain a job using the victim’s Social

Security number, rent a house or receive medical services in the victim’s name, and may even give

the victim’s personal information to police during an arrest resulting in an arrest warrant being

issued in the victim’s name. A study by Identity Theft Resource Center shows the multitude of

harms caused by fraudulent use of personal and financial information:26




25
        See https://www.identitytheft.gov/Steps (last visited November 8, 2020).
26
        https://www.ftc.gov/system/files/documents/public_comments/2017/10/00004-141445.pdf
(last visited June 20, 2019). (last visited November 8, 2020).

                                                  16
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 17 of 53 PAGEID #: 17




        74.    What’s more, theft of Private Information is also gravely serious since PII/PHI is a

valuable property right.27

        75.    The value of Private Information is axiomatic, considering the value of various tech

companies transacting primarily in the sale of personal data, and the consequences of cyber thefts

often include heavy prison sentences.



27
        See, e.g., John T. Soma, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value” of Financial Assets, 15 RICH. J.L. & TECH. 11, at 3-4
(2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
a level comparable to the value of traditional financial assets.”) (citations omitted).

                                                17
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 18 of 53 PAGEID #: 18




        76.    Theft of PHI, in particular, is gravely serious: “A thief may use your name or health

insurance numbers to see a doctor, get prescription drugs, file claims with your insurance provider,

or get other care. If the thief’s health information is mixed with yours, your treatment, insurance

and payment records, and credit report may be affected.”28

        77.    It must also be noted there may be a substantial time lag – measured in years --

between when harm occurs versus when it is discovered, and also between when Private

Information or financial information is stolen and when it is used. According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

        [L]aw enforcement officials told us that in some cases, stolen data may be held for
        up to a year or more before being used to commit identity theft. Further, once stolen
        data have been sold or posted on the Web, fraudulent use of that information may
        continue for years. As a result, studies that attempt to measure the harm resulting
        from data breaches cannot necessarily rule out all future harm.

See GAO Report, at p. 29.

        78.    Private Information and financial information are such valuable commodities to

identity thieves that once the information has been compromised, criminals often trade the

information on the “cyber black-market” for years.

        79.    There is a strong probability that entire batches of stolen information have been

dumped on the black market and are yet to be dumped on the black market, meaning Plaintiff and

the class members are at an increased risk of fraud and identity theft for many years into the future.

Thus, Plaintiff and the class members must vigilantly monitor their financial and medical accounts

for many years to come.




28
  See http://www.consumer.ftc.gov/articles/0171-medical-identity-theft (last visited last visited
November 8, 2020).

                                                 18
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 19 of 53 PAGEID #: 19




        80.     Medical information is especially valuable to identity thieves: “According to

account monitoring company LogDog, coveted Social Security numbers were selling on the dark

web for just $1 in 2016 – the same as a Facebook account. That pales in comparison with the

asking price for medical data, which was selling for $50 and up.”29

        81.     Because of its value, the medical industry has experienced disproportionally higher

numbers of data theft events than other industries.

        82.     As a result, Defendant knew or should have known of this heightened risk of data

theft and strengthened its data systems accordingly.

        83.     Defendant was put on notice of the substantial and foreseeable risk of harm from a

data breach, yet it failed to properly prepare for that risk.

                             Plaintiff’s and Class Members’ Damages

        84.     To date, Defendant has done absolutely nothing to provide Plaintiff and the class

members with relief for the damages they have suffered as a result of the Data Breach.

        85.     Plaintiff and the class members have been damaged by the compromise of their

Private Information in the Data Breach.

        86.     Plaintiff’s Private Information was stolen and is now in the hands of data thieves

as a direct and proximate result of the Data Breach.

        87.     As a direct and proximate result of Defendant’s conduct, Plaintiff and the class

members have been placed at an imminent, immediate, and continuing increased risk of harm from

fraud and identity theft.




29
     https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-sometimes-
crush-hospitals/#content (last visited last visited November 8, 2020).

                                                   19
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 20 of 53 PAGEID #: 20




       88.       As a direct and proximate result of Defendant’s conduct, Plaintiff and the class

members have been forced to expend time dealing with the effects of the Data Breach.

       89.       Plaintiff and the class members face substantial risk of out-of-pocket fraud losses

such as loans opened in their names, medical services billed in their names, tax return fraud, utility

bills opened in their names, credit card fraud, and similar identity theft.

       90.       Plaintiff and the class members face substantial risk of being targeted for future

phishing, data intrusion, and other illegal schemes based on their Private Information as potential

fraudsters could use that information to more effectively target such schemes to Plaintiff and the

class members.

       91.       Plaintiff and the class members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

directly or indirectly related to the Data Breach.

       92.       Plaintiff and the class members also suffered a loss of value of their Private

Information when it was acquired by cyber thieves in the Data Breach.

       93.       As a result of the Data Breach, Plaintiff and the class members overpaid for

Defendant’s service that was intended to be accompanied by adequate data security, but was not.

       94.       Part of the price Plaintiff and the class members paid to Defendant was intended to

be used by Defendant to fund adequate security of Defendant’s computer property and Plaintiff’s

and class members’ Private Information, and Plaintiff and the class members did not get what they

bargained for.

       95.       Plaintiff and the class members have spent and will continue to spend significant

amounts of time to monitor their financial and medical accounts and records for misuse.




                                                  20
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 21 of 53 PAGEID #: 21




       96.     Plaintiff and the class members have suffered or will suffer actual injury as a direct

result of the Data Breach.

       97.     Specifically, Data Breach victims suffer ascertainable losses in the form of out-of-

pocket expenses and the value of their time reasonably incurred to remedy or mitigate the effects

of the Data Breach relating to:

               a. Finding fraudulent charges;

               b. Canceling and reissuing credit and debit cards;

               c. Purchasing credit monitoring and identity theft prevention;

               d. Addressing their inability to withdraw funds linked to compromised accounts;

               e. Taking trips to banks and waiting in line to obtain funds held in limited

                   accounts;

               f. Placing “freezes” and “alerts” with credit reporting agencies;

               g. Spending time on the phone with or at a financial institution to dispute

                   fraudulent charges;

               h. Contacting financial institutions and closing or modifying financial accounts;

               i. Resetting automatic billing and payment instructions from compromised credit

                   and debit cards to new ones;

               j. Paying late fees and declined payment fees imposed as a result of failed

                   automatic payments that were tied to compromised cards that had to be

                   cancelled; and

               k. Closely reviewing and monitoring bank accounts, medical accounts, and credit

                   reports for unauthorized activity for years to come.




                                                  21
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 22 of 53 PAGEID #: 22




       98.     Moreover, Plaintiff and the class members have an interest in ensuring that their

Private Information, which is believed to remain in the possession of Defendant, is protected from

further breaches by the implementation of security measures and safeguards, including but not

limited to, making sure that the storage of data or documents containing personal and financial

information is not accessible online and that access to such data is password-protected.

       99.     Further, as a result of Defendant’ conduct, Plaintiff and the class members are

forced to live with the anxiety that their Private Information—which can contain the most intimate

details about a person’s life, including their medical history—may be disclosed to the entire world,

thereby subjecting them to embarrassment and depriving them of any right to privacy whatsoever.

       100.    As a direct and proximate result of Defendant’ actions and inactions, Plaintiff and

the class members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

                                    Class Action Allegations

       101.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following class and subclass:

       National Class: All persons who used Luxottica of America, Inc.’s appointment
       booking services and whose Private Information was maintained on Luxottica of
       America, Inc.’s system that was compromised in the Data Breach.

       Connecticut Subclass: All residents of Connecticut who used Luxottica of America,
       Inc.’s appointment booking services and whose Private Information was
       maintained on Luxottica of America, Inc.’s system that was compromised in the
       Data Breach.

Excluded from the class and subclass are Defendant’s officers, directors, and employees; any entity

in which Defendant has a controlling interest; and the affiliates, legal representatives, attorneys,

successors, heirs, and assigns of Defendant.




                                                22
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 23 of 53 PAGEID #: 23




       102.     Also excluded also from the class and subclass are members of the judiciary to

whom this case is assigned, their families and members of their staff.

       103.     Plaintiff’s claims, and the claims of the members of the class and subclass, originate

from the same conduct, practice, and procedure on the part of Defendant.

       104.     Plaintiff’s claims are based on the same theories as the claims of the members of

the class and subclass.

       105.     Plaintiff suffered the same injuries as the members of the class and subclass.

       106.     Plaintiff will fairly and adequately protect the interests of the members of the class

and subclass.

       107.     Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the class and subclass.

       108.     Plaintiff will vigorously pursue the claims of the members of the class and subclass.

       109.     Plaintiff has retained counsel experienced and competent in class action litigation.

       110.     Plaintiff’s counsel will vigorously pursue this matter.

       111.     Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

class and subclass.

       112.     The questions of law and fact common to the members of the class and subclass

predominate over questions that may affect individual members of the class and subclass.

       113.     Issues of law and fact common to all members of the class and subclass are:

       a.       Whether Defendant unlawfully used, maintained, lost, or disclosed

                Plaintiff’s and class members’ Private Information;




                                                  23
Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 24 of 53 PAGEID #: 24




   b.    Whether Defendant failed to implement and maintain reasonable security

         procedures and practices appropriate to the nature and scope of the

         information compromised in the Data Breach;

   c.    Whether Defendant’s data security systems prior to and during the Data

         Breach complied with applicable data security laws and regulations

         including, e.g., HIPAA;

   d.    Whether Defendant’s data security systems prior to and during the Data

         Breach were consistent with industry standards;

   e.    Whether Defendant owed a duty to class members to safeguard their Private

         Information;

   f.    Whether Defendant breached its duty to the class members to safeguard

         their Private Information;

   g.    Whether computer hackers obtained class members’ Private Information in

         the Data Breach;

   h.    Whether Defendant knew or should have known that its data security

         systems and monitoring processes were deficient;

   i.    Whether Plaintiff and the class members suffered legally cognizable

         damages as a result of Defendant’s misconduct;

   j.    Whether Defendant’s conduct was negligent;

   k.    Whether Defendant’s conduct was per se negligent;

   l.    Whether Defendant’s acts, inactions, and practices complained of herein

         amount to acts of intrusion upon seclusion under the law;




                                         24
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 25 of 53 PAGEID #: 25




       m.      Whether Defendant failed to provide notice of the Data Breach in a timely

               manner, and;

       n.      Whether Plaintiff and the class members are entitled to damages, treble

               damages, civil penalties, punitive damages, or injunctive relief.

       114.     A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

       115.    If brought and prosecuted individually, the claims of the members of the class and

subclass would require proof of the same material and substantive facts.

       116.    The pursuit of separate actions by individual members of the class and subclass

would, as a practical matter, be dispositive of the interests of other members of the class and

subclass, and could substantially impair or impede their ability to protect their interests.

       117.    The pursuit of separate actions by individual members of the class and subclass

could create a risk of inconsistent or varying adjudications, which might establish incompatible

standards of conduct for Defendant.

       118.    These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the class and subclass.

       119.    The damages suffered by individual members of the class and subclass may be

relatively small, thus, the expense and burden to litigate each of their claims individually make it

difficult for the members of the class and subclass to redress the wrongs done to them.

       120.    The pursuit of Plaintiff’s claims, and the claims of the members of the class and

subclass, in one forum will achieve efficiency and promote judicial economy.

       121.    There will be little difficulty in the management of this action as a class action.



                                                 25
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 26 of 53 PAGEID #: 26




       122.    Defendant has acted or refused to act on grounds generally applicable to the

members of the class and subclass, making final declaratory or injunctive relief appropriate.

                                        Causes of Action

                                           First Count
                                           Negligence
                     (On Behalf of Plaintiff and National Class members)
       123.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       124.    Defendant required Plaintiff and National Class members to submit non-public

personal information in order to obtain medical services.

       125.    By collecting and storing this data in its computer property, and sharing it and using

it for commercial gain, Defendant had a duty of care to use reasonable means to secure and

safeguard its computer property—and National Class members’ Private Information held within

it—to prevent disclosure of the information, and to safeguard the information from theft.

       126.    Defendant’s duty also included a responsibility to implement processes by which

they could detect a breach of its security systems in a reasonably expeditious period of time and to

give prompt notice to those affected in the case of a data breach.

       127.    Defendant owed a duty of care to Plaintiff and National Class members to provide

data security consistent with industry standards and other requirements discussed herein, and to

ensure that its systems and networks, and the personnel responsible for them, adequately protected

the Private Information.

       128.    Defendant’s duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Defendant and its client patients, such as Plaintiff,

which is recognized by laws and regulations including but not limited to HIPAA, as well as



                                                26
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 27 of 53 PAGEID #: 27




common law. Defendant was in a position to ensure that its systems were sufficient to protect

against the foreseeable risk of harm to National Class members from a data breach.

       129.    Defendant’s duty to use reasonable security measures under HIPAA required

Defendant to “reasonably protect” confidential data from “any intentional or unintentional use or

disclosure” and to “have in place appropriate administrative, technical, and physical safeguards to

protect the privacy of protected health information.” 45 C.F.R. § 164.530(c)(1).

       130.    Some or all of the medical information at issue in this case constitutes “protected

health information” within the meaning of HIPAA.

       131.    In addition, Defendant had a duty to employ reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect confidential data.

       132.    Defendant’s duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Defendant is

bound by industry standards to protect confidential Private Information.

       133.    Defendant breached its duties, and thus was negligent, by failing to use reasonable

measures to protect Plaintiff’s and National Class members’ Private Information. The specific

negligent acts and omissions committed by Defendant include, but are not limited to, the

following:

       a.      Failing to adopt, implement, and maintain adequate security measures to safeguard

               class members’ Private Information;

       b.      Failing to adequately monitor the security of their networks and systems;




                                                 27
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 28 of 53 PAGEID #: 28




       c.      Failure to periodically ensure that their appointment booking system had plans in

               place to maintain reasonable data security safeguards;

       d.      Allowing unauthorized access to class members’ Private Information;

       e.      Failing to detect in a timely manner that class members’ Private Information had

               been compromised; and

       f.      Failing to timely notify Plaintiff and class members about the Data Breach so that

               they could take appropriate steps to mitigate the potential for identity theft and other

               damages.

       134.    It was foreseeable that Defendant’s failure to use reasonable measures to protect

Plaintiff’s and National Class members’ Private Information would result in injury to National

Class members.

       135.    Further, the breach of security was reasonably foreseeable given the known high

frequency of cyberattacks and data breaches in the medical industry.

       136.    It was therefore foreseeable that the failure to adequately safeguard Plaintiff’s and

National Class members’ Private Information would result in one or more types of injuries to

Plaintiff and National Class members.

       137.    Plaintiff and National Class members are entitled to compensatory and

consequential damages suffered as a result of the Data Breach

       138.    Plaintiff and National Class members are also entitled to injunctive relief requiring

Defendant to, among other things, (i) strengthen its data security systems and monitoring

procedures; (ii) submit to future annual audits of those systems and monitoring procedures; and

(iii) provide adequate credit monitoring to Plaintiff and all National Class members.




                                                 28
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 29 of 53 PAGEID #: 29




                                            Second Count

                         Intrusion Upon Solitude / Invasion of Privacy
                      (On Behalf of Plaintiff and National Class members)

        139.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

        140.    The States of Ohio30 and Connecticut31 recognize the tort of invasion of privacy,

break it down into four categories including intrusion upon solitude (seclusion), and adopt the

formulation of that tort found in the Restatement (Second) of Torts, which states:

        One who intentionally intrudes, physically or otherwise, upon the solitude or seclusion of
        another or his private affairs or concerns, is subject to liability to the other for invasion of
        his privacy, if the intrusion would be highly offensive to a reasonable person.

Restatement (Second) of Torts § 652B (1977).

        141.    Plaintiff and National Class members had a reasonable expectation of privacy in

the Private Information Defendant mishandled.

        142.    Defendant’s conduct as alleged above intruded upon Plaintiff’s and National Class

members’ seclusion under common law.

        143.    By intentionally failing to keep Plaintiff’s and National Class members’ Private

Information safe, and by intentionally misusing or disclosing said information to unauthorized

parties for unauthorized use, Defendant intentionally invaded Plaintiff’s and National Class

members’ privacy by:

        a.      Intentionally and substantially intruding into Plaintiff’s and National Class

                members’ private affairs in a manner that identifies Plaintiff and National Class


30
        See, e.g., Hidey v. Ohio State Highway Patrol, 116 Ohio App. 3d 744, 749 (1996).
31
       See, e.g., Neron v. Cossette, No. CV116003350S, 2012 WL 1592174, at *3 (Conn. Super.
Ct. Apr. 13, 2012).

                                                  29
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 30 of 53 PAGEID #: 30




               members and that would be highly offensive and objectionable to an ordinary

               person; and

       b.      Intentionally publicizing private facts about Plaintiff and National Class members,

               which is highly offensive and objectionable to an ordinary person; and

       c.      Intentionally causing anguish or suffering to Plaintiff and National Class members.

       144.    Defendant knew that an ordinary person in Plaintiff’s or National Class members’

position would consider Defendant’s intentional actions highly offensive and objectionable.

       145.    Defendant invaded Plaintiff’s and National Class members’ right to privacy and

intruded into Plaintiff’s and National Class members’ private affairs by intentionally misusing or

disclosing their Private Information without their informed, voluntary, affirmative, and clear

consent.

       146.    Defendant intentionally concealed from Plaintiff and National Class members an

incident that misused or disclosed their Private information without their informed, voluntary,

affirmative, and clear consent.

       147.    The conduct described above was directed at Plaintiff and the National Class

members.

       148.    As a proximate result of such intentional misuse and disclosures, Plaintiff’s and

National Class members’ reasonable expectations of privacy in their Private Information was

unduly frustrated and thwarted.

       149.    Defendant’s conduct amounted to a substantial and serious invasion of Plaintiff’s

and National Class members’ protected privacy interests causing anguish and suffering such that

an ordinary person would consider Defendant’s intentional actions or inaction highly offensive

and objectionable.



                                               30
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 31 of 53 PAGEID #: 31




       150.     In failing to protect Plaintiff’s and National Class members’ Private Information,

and in intentionally misusing or disclosing their Private Information, Defendant acted with

intentional malice and oppression and in conscious disregard of Plaintiff’s and National Class

members’ rights to have such information kept confidential and private.

       151.     Plaintiff, therefore, seeks an award of damages on behalf of himself and the

Nationwide Class.

                                           Third Count

                                 Breach of Express Contract
                     (On Behalf of Plaintiff and National Class members)

       152.     Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       153.     Plaintiff and National Class members entered into valid and enforceable express

contracts, or were third party beneficiaries of valid and enforceable express contracts, with

Defendant.

       154.     The valid and enforceable express contracts that Plaintiff and National Class

members entered into with Defendant include Defendant’s promise to protect from disclosure

nonpublic personal information given to Defendant or that Defendant gathers on its own.

       155.      Under these express contracts, Defendant or its affiliated vision healthcare

providers, promised and were obligated to: (a) provide healthcare to Plaintiff and National Class

members; and (b) protect Plaintiff’s and the National Class members’ PII/PHI: (i) provided to

obtain such healthcare; or (ii) created as a result of providing such healthcare.

       156.     In exchange for these promises, Plaintiff and National Class members agreed to pay

money for these services. In fact, Plaintiff paid more than $100 to Defendant for goods and services

in July 2020.

                                                 31
     Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 32 of 53 PAGEID #: 32




        157.   Both the provision of healthcare and the protection of Plaintiff’s and National Class

members’ PII/PHI were material aspects of these contracts.

        158.   At all relevant times, Defendant expressly represented in its Privacy Policy that it

was required by law, e.g.,: A) to “Maintain the privacy and safeguard the security of your health

information;” B) to inform and notify patients “when you, along with all other affected individuals,

of a breach of unsecured health information;” and C) “Unless you give us a written authorization,

we cannot use or disclose your health information for any reason except those described in this

Notice.”32

        159.   Defendant further expressly represented in its Privacy Policy document that its

patients, including Plaintiff and National Class members, have a right to privacy of medical records

and personal information.

        160.   Defendant’s express representations, including, but not limited to, express

representations found in its Privacy Policy, formed an express contract requiring Defendant’s to

implement data security adequate to safeguard and protect the privacy of Plaintiff’s and National

Class members’ PII/PHI.

        161.   Consumers of healthcare value their privacy, the privacy of their dependents, and

the ability to keep their PII/PHI associated with obtaining healthcare private; so, to customers such

as Plaintiff and National Class members, healthcare that does not adhere to industry standard data

security protocols to protect PII/PHI is fundamentally less useful and less valuable than healthcare

that adheres to industry-standard data security.




32
        https://www.lenscrafters.com/lc-us/hipaa (last visited November 9, 2020).

                                                   32
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 33 of 53 PAGEID #: 33




       162.    Plaintiff and National Class members would not have entered into these contracts

with Defendant or its affiliated healthcare providers as a direct or third-party beneficiary without

an understanding that their PII/PHI would be safeguarded and protected.

       163.    A meeting of the minds occurred, as Plaintiff and members of the Nationwide Class

provided their PII/PHI to Defendant or its affiliated healthcare providers, and paid for the provided

healthcare in exchange for, amongst other things, protection of their PII/PHI.

       164.    Plaintiff and National Class members performed their obligations under the

contract when they paid for their health care services.

       165.    Defendant materially breached its contractual obligation to protect the nonpublic

personal information Defendant gathered when the information was accessed and exfiltrated by

unauthorized personnel as part of the Data Breach.

       166.    Defendant materially breached the terms of these express contracts, including, but

not limited to, the terms stated in the relevant Notice of Privacy Practices.

       167.    Specifically, Defendant did not comply with industry standards, or otherwise

protect Plaintiff’s and the National Class members’ PII/PHI, as set forth above.

       168.    The Data Breach was a reasonably foreseeable consequence of Defendant’s actions

in breach of these contracts.

       169.    As a result of Defendant’s failure to fulfill the data security protections promised

in these contracts, Plaintiff and National Class members did not receive the full benefit of the

bargain, and instead received healthcare and other services that were of a diminished value to that

described in the contracts.




                                                 33
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 34 of 53 PAGEID #: 34




       170.    Plaintiff and National Class members were accordingly damaged in an amount at

least equal to the difference in the value of the healthcare with data security protection they paid

for and the healthcare they received.

       171.    Had Defendant disclosed that its security was inadequate or that it did not adhere

to industry-standard security measures, neither Plaintiff, National Class members, nor any

reasonable person would have purchased healthcare from Defendant or its affiliated healthcare

providers.

       172.    As a direct and proximate result of the Data Breach, Plaintiff and National Class

members have been harmed and have suffered, and will continue to suffer, actual damages and

injuries, including without limitation the release, disclosure, and publication of their PII/PHI, the

loss of control of their PII/PHI, the imminent risk of suffering additional damages in the future,

disruption of their medical care and treatment, out-of-pocket expenses, emotional distress, anxiety,

loss of privacy, and the loss of the benefit of the bargain they had struck with Defendant.

       173.    Plaintiff and National Class members are entitled to compensatory and

consequential damages suffered as a result of the Data Breach.

                                          Fourth Count

                                 Breach of Implied Contract
                     (On Behalf of Plaintiff and National Class members)

       174.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       175.    When Plaintiff and National Class members provided their Private Information to

Defendant in exchange for Defendant’s services, they entered into implied contracts with

Defendant pursuant to which Defendant agreed to reasonably protect such information.




                                                 34
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 35 of 53 PAGEID #: 35




       176.    Defendant solicited and invited Plaintiff and National Class members to provide

their Private Information as part of Defendant’s regular business practices. Plaintiff and National

Class members accepted Defendant’s offers and provided their Private Information to Defendant.

       177.    In entering into such implied contracts, Plaintiff and National Class members

reasonably believed and expected that Defendant’s data security practices complied with relevant

laws and regulations, including HIPAA, and were consistent with industry standards.

       178.    Plaintiff and National Class members who paid money to Defendant reasonably

believed and expected that Defendant would use part of those funds to obtain adequate data

security. Defendant failed to do so.

       179.    Plaintiff and National Class members would not have entrusted their Private

Information to Defendant in the absence of the implied contract between them and Defendant to

keep their information reasonably secure.

       180.    Plaintiff and National Class members would not have entrusted their Private

Information to Defendant in the absence of their implied promise to monitor their computer

systems and networks to ensure that they adopted reasonable data security measures.

       181.    Plaintiff and National Class members fully and adequately performed their

obligations under the implied contracts with Defendant.

       182.    Defendant breached its implied contracts with Plaintiff and National Class

members by failing to safeguard and protect their Private Information.

       183.    As a direct and proximate result of Defendant’s breaches of the implied contracts,

Plaintiff and National Class members sustained damages as alleged herein.

       184.    Plaintiff and National Class members are entitled to compensatory and

consequential damages suffered as a result of the Data Breach.



                                                35
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 36 of 53 PAGEID #: 36




       185.      Plaintiff and National Class members are also entitled to injunctive relief requiring

Defendant to, e.g., (i) strengthen its data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems and monitoring procedures; and (iii) immediately provide

adequate credit monitoring to all National Class members.

                                             Fifth Count

                                       Negligence Per Se
                      (On Behalf of Plaintiff and National Class members)

       186.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       187.      Pursuant to the Federal Trade Commission Act, Defendant had a duty to provide

fair and adequate computer systems and data security practices to safeguard Plaintiff’s and

National Class members’ Private Information. 15 U.S.C. § 45.

       188.      Pursuant to HIPAA, Defendant had a duty to implement reasonable safeguards to

protect Plaintiff’s and National Class members’ Private Information. 42 U.S.C. § 1302d, et seq.

       189.      Pursuant to HIPAA, Defendant had a duty to render the electronic PHI it maintained

unusable, unreadable, or indecipherable to unauthorized individuals, as specified in the HIPAA

Security Rule by “the use of an algorithmic process to transform data into a form in which there is

a low probability of assigning meaning without use of a confidential process or key.” 45 C.F.R. §

164.304.

       190.      Pursuant to the Gramm-Leach-Bliley Act, Defendant had a duty to protect the

security and confidentiality of Plaintiff’s and National Class members’ Private Information. 15

U.S.C. § 6801.




                                                  36
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 37 of 53 PAGEID #: 37




       191.    Pursuant to the FCRA, Defendant had a duty to adopt, implement, and maintain

adequate procedures to protect the security and confidentiality of Plaintiff’s and National Class

members’ Private Information. 15 U.S.C. § 1681(b).

       192.    Defendant breached its duties to Plaintiff and National Class members under the

Federal Trade Commission Act, HIPAA, the FCRA, and the Gramm-Leach-Bliley Act by failing

to provide fair, reasonable, or adequate computer systems and data security practices to safeguard

Plaintiff’s and National Class members’ Private Information.

       193.    Defendant’s failure to comply with applicable laws and regulations constitutes

negligence per se.

       194.    But-for Defendant’s wrongful and negligent breach of its duties owed to Plaintiff

and National Class members, Plaintiff and National Class members would not have been injured.

       195.    The injury and harm suffered by Plaintiff and National Class members was the

reasonably foreseeable result of Defendant’s breach of its duties. Defendant knew or should have

known that it was failing to meet its duties, and that Defendant’s breach would cause Plaintiff and

National Class members to experience the foreseeable harms associated with the exposure of their

Private Information.

       196.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiff and

National Class members have suffered injury and are entitled to compensatory, consequential, and

punitive damages in an amount to be proven at trial.

                                          Sixth Count

                                    Breach of Fiduciary Duty
                       (On Behalf of Plaintiff and National Class members)

       197.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

                                                37
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 38 of 53 PAGEID #: 38




       198.    In light of the special relationship between Defendant and Plaintiff and National

Class members, whereby Defendant became guardians of Plaintiff’s and National Class members’

Private Information, Defendant became a fiduciary by its undertaking and guardianship of the

Private Information, to act primarily for the benefit of its patients, including Plaintiff and National

Class members, (1) for the safeguarding of Plaintiff’s and National Class members’ Private

Information; (2) to timely notify Plaintiff and National Class members of a data breach and

disclosure; and (3) maintain complete and accurate records of what patient information (and

where) Defendant did and does store.

       199.    Defendant has a fiduciary duty to act for the benefit of Plaintiff and National Class

members upon matters within the scope of its patients’ relationship, in particular, to keep secure

the Private Information of its patients.

       200.    Defendant breached its fiduciary duties to Plaintiff and National Class members by

failing to diligently discover, investigate, and give notice of the Data Breach in a reasonable and

practicable period of time.

       201.    Defendant breached its fiduciary duties to Plaintiff and National Class members by

failing to encrypt and otherwise protect the integrity of the systems containing Plaintiff’s and

National Class members’ Private Information.

       202.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to timely notify or warn Plaintiff and National Class members of the Data

Breach.

       203.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to ensure the confidentiality and integrity of electronic PHI Defendant created,

received, maintained, and transmitted, in violation of 45 C.F.R. § 164.306(a)(1).



                                                  38
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 39 of 53 PAGEID #: 39




       204.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to implement technical policies and procedures for electronic information

systems that maintain electronic PHI to allow access only to those persons or software programs

that have been granted access rights in violation of 45 C.F.R. § 164.312(a)(1).

       205.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to implement policies and procedures to prevent, detect, contain, and correct

security violations, in violation of 45 C.F.R. § 164.308(a)(1).

       206.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to identify and respond to suspected or known security incidents and to

mitigate, to the extent practicable, harmful effects of security incidents that are known to the

covered entity in violation of 45 C.F.R. § 164.308(a)(6)(ii).

       207.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to protect against any reasonably-anticipated threats or hazards to the security

or integrity of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2).

       208.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to protect against any reasonably anticipated uses or disclosures of electronic

PHI that are not permitted under the privacy rules regarding individually identifiable health

information in violation of 45 C.F.R. § 164.306(a)(3).

       209.    Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to ensure compliance with the HIPAA security standard rules by its workforce

in violation of 45 C.F.R. § 164.306(a)(94).




                                                39
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 40 of 53 PAGEID #: 40




       210.     Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by impermissibly and improperly using and disclosing PHI that is and remains accessible

to unauthorized persons in violation of 45 C.F.R. § 164.502, et seq.

       211.     Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to effectively train all members of its workforce (including independent

contractors) on the policies and procedures with respect to PHI as necessary and appropriate for

the members of its workforce to carry out their functions and to maintain security of PHI in

violation of 45 C.F.R. § 164.530(b) and 45 C.F.R. § 164.308(a)(5).

       212.     Defendant breached its fiduciary duties owed to Plaintiff and National Class

members by failing to design, implement, and enforce policies and procedures establishing

physical and administrative safeguards to reasonably safeguard PHI, in compliance with 45 C.F.R.

§ 164.530(c).

       213.     Defendant breached its fiduciary duties to Plaintiff and National Class members by

otherwise failing to safeguard Plaintiff’s and National Class members’ Private Information.

       214.     As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

Plaintiff and National Class members have suffered and will suffer injury, including but not limited

to: (i) actual disruption of ongoing medical care and treatment; (ii) actual identity theft; (iii) the

compromise, publication, or theft of their Private Information; (iv) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft or unauthorized use of

their Private Information; (v) lost opportunity costs associated with effort expended and the loss

of productivity addressing and attempting to mitigate the actual and future consequences of the

Data Breach, including but not limited to efforts spent researching how to prevent, detect, contest,

and recover from identity theft; (vi) the continued risk to their Private Information, which remains



                                                 40
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 41 of 53 PAGEID #: 41




in Defendant’s possession and is subject to further unauthorized disclosures so long as Defendant

fails to undertake appropriate and adequate measures to protect the Private Information in its

continued possession; (vii) future costs in terms of time, effort, and money that will be expended

as result of the Data Breach for the remainder of the lives of Plaintiff and National Class members;

and (viii) the diminished value of Defendant’s services they received.

       215.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

Plaintiff and National Class members have suffered and will continue to suffer other forms of

injury or harm, and other economic and non-economic losses.

                                         Seventh Count

                      Willful Violation of the Fair Credit Reporting Act
                                   (15 U.S.C. § 1681 et seq.)
                     (On Behalf of Plaintiff and National Class members)

       216.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       217.    In enacting the FCRA, Congress made several findings, including that “there is a

need to insure that consumer reporting agencies exercise grave responsibilities with fairness,

impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).

       218.    The FCRA “require[s] that consumer reporting agencies adopt reasonable

procedures for meeting the needs of commerce for consumer credit, personnel, insurance, and

other information in a manner which is fair and equitable to the consumer, with regard to the

confidentiality, accuracy, relevancy, and proper utilization of such information[.]” 15 U.S.C. §

1681(b).

       219.    The FCRA defines a “consumer reporting agency” as “any person which, for

monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in



                                                41
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 42 of 53 PAGEID #: 42




the practice of assembling or evaluating consumer credit information or other information on

consumers for the purpose of furnishing consumer reports to third parties, and which uses any

means or facility of interstate commerce for the purpose of preparing or furnishing consumer

reports.” 15 U.S.C. § 1681a(f).

       220.    The FCRA defines a “consumer report” as “any written, oral, or other

communication of any information by a consumer reporting agency bearing on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation, personal characteristics,

or mode of living which is used or expected to be used or collected in whole or in part for the

purpose of serving as a factor in establishing the consumer’s eligibility for credit or insurance to

be used primarily for personal, family, or household purposes; employment purposes; or any other

purpose authorized under section 1681b of this title.” 15 U.S.C. § 1681a(d)(1).

       221.    The FCRA defines “medical information” as “information or data, whether oral or

recorded, in any form or medium, created by or derived from a health care provider or the

consumer, that relates to the past, present, or future physical, mental, or behavioral health or

condition of an individual; the provision of health care to an individual; or the payment for the

provision of health care to an individual.” 15 U.S.C. § 1681a(i).

       222.    Plaintiff’s and National Class members’ Personal Information, in whole or in part,

constitutes “medical information” because it contains information that relates to the past, present,

or future health of Plaintiff and National Class members, the provision of health care to Plaintiff

and National Class members, or the payment for the provision of health care to Plaintiff and

National Class members.

       223.    The FCRA specifically protects medical information, and restricts its dissemination

to limited circumstances. See, e.g., 15 U.S.C. §§ 1681a(d)(3); 1681b(g); and 1681(c)(a)(6).



                                                 42
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 43 of 53 PAGEID #: 43




       224.    Plaintiff’s Personal Information constitutes a “consumer report” because the

information bears on his character, reputation, personal characteristics, or mode of living, and is

used and collected by Defendant for, among other things, determining Plaintiff’s healthcare needs,

determining the scope of and eligibility of Plaintiff’s health or vision insurance coverage, and

payments for Plaintiff’s health care and eyewear purchases.

       225.    Defendant is a “consumer reporting agency” because, on a cooperative nonprofit

basis or for monetary fees, Defendant regularly engages, in whole or in part, in the practice of

assembling consumer information for the purpose of furnishing consumer reports to other parties,

and it uses facilities of interstate commerce for the purpose of preparing or furnishing consumer

reports.

       226.    As a Consumer Reporting Agency, Defendant was (and continues to be) required

to adopt and maintain procedures designed to protect and limit the dissemination of consumer

credit, personnel, insurance and other information (such as Plaintiff’s and National Class

members’ Personal Information) in a manner fair and equitable to consumers while maintaining

the confidentiality, accuracy, relevancy and proper utilization of such information. See 15 U.S.C.

§ 168l(b).

       227.    Defendant, however, willfully or recklessly violated the FCRA by failing to adopt,

implement, and maintain adequate security measures to safeguard class members’ Private

Information by, among other things:

       a.      Failing to adequately monitor the security of their networks and systems;

       b.      Failure to periodically ensure that their appointment booking system had plans in

               place to maintain reasonable data security safeguards;

       c.      Allowing unauthorized access to class members’ Private Information;



                                                43
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 44 of 53 PAGEID #: 44




       d.      Failing to detect in a timely manner that class members’ Private Information had

               been compromised; and

       f.      Failing to timely notify Plaintiff and class members about the Data Breach so that

               they could take appropriate steps to mitigate the potential for identity theft and other

               damages.

       228.    As a proximate result of Defendant’s intentional or reckless violation of the FCRA

and the resulting Data Breach, Plaintiff’s and National Class members’ Personal Information was

accessed and stolen by unauthorized third parties in the public domain.

       229.    As a proximate result of Defendant’s intentional or reckless violation of the FCRA

and the resulting Data Breach, Plaintiff and National Class members were—and continue to be—

damaged by the release, disclosure, and publication of their Personal Information, the loss of

control of their Personal Information, the imminent risk of suffering additional damages in the

future, disruption of their medical care and treatment, out-of-pocket expenses, emotional distress,

anxiety, loss of privacy, and the loss of the benefit of the bargain they had struck with Defendant.

       230.    Plaintiff and National Class members are therefore entitled to compensation for

their actual damages including, among other things, (i) out-of-pocket expenses incurred to mitigate

the increased risk of identity theft and identity fraud pressed upon them by the Data Breach; (ii)

the value of their time spent mitigating identity theft and/or identity fraud and/or the increased risk

of identity theft and/or identity fraud; (iii) deprivation of the value of their Personal Information,

for which there is a well-established national and international market; (iv) anxiety and emotional

distress; (v) statutory damages of not less than $100, and not more than $1000, each; and (vi)

attorneys’ fees, litigation expenses and costs, pursuant to 15 U.S.C. § 1681n(a).




                                                  44
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 45 of 53 PAGEID #: 45




                                           Eighth Count

                     Negligent Violation of the Fair Credit Reporting Act
                                   (15 U.S.C. § 1681 et seq.)
                     (On Behalf of Plaintiff and National Class members)

       231.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       232.    In enacting the FCRA, Congress made several findings, including that “there is a

need to insure that consumer reporting agencies exercise grave responsibilities with fairness,

impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).

       233.    The FCRA “require[s] that consumer reporting agencies adopt reasonable

procedures for meeting the needs of commerce for consumer credit, personnel, insurance, and

other information in a manner which is fair and equitable to the consumer, with regard to the

confidentiality, accuracy, relevancy, and proper utilization of such information[.]” 15 U.S.C. §

1681(b).

       234.    The FCRA defines a “consumer reporting agency” as “any person which, for

monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

the practice of assembling or evaluating consumer credit information or other information on

consumers for the purpose of furnishing consumer reports to third parties, and which uses any

means or facility of interstate commerce for the purpose of preparing or furnishing consumer

reports.” 15 U.S.C. § 1681a(f).

       235.    The FCRA defines a “consumer report” as “any written, oral, or other

communication of any information by a consumer reporting agency bearing on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation, personal characteristics,

or mode of living which is used or expected to be used or collected in whole or in part for the



                                                 45
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 46 of 53 PAGEID #: 46




purpose of serving as a factor in establishing the consumer’s eligibility for credit or insurance to

be used primarily for personal, family, or household purposes; employment purposes; or any other

purpose authorized under section 1681b of this title.” 15 U.S.C. § 1681a(d)(1).

       236.    The FCRA defines “medical information” as “information or data, whether oral or

recorded, in any form or medium, created by or derived from a health care provider or the

consumer, that relates to the past, present, or future physical, mental, or behavioral health or

condition of an individual; the provision of health care to an individual; or the payment for the

provision of health care to an individual.” 15 U.S.C. § 1681a(i).

       237.    Plaintiff’s and National Class members’ Personal Information, in whole or in part,

constitutes “medical information” because it contains information that relates to the past, present,

or future health of Plaintiff and National Class members, the provision of health care to Plaintiff

and National Class members; or the payment for the provision of health care to Plaintiff and

National Class members.

       238.    The FCRA specifically protects medical information, and restricts its dissemination

to limited circumstances. See, e.g., 15 U.S.C. §§ 1681a(d)(3); 1681b(g); and 1681(c)(a)(6).

       239.    Plaintiff’s and the National Class members’ Personal Information constitutes a

“consumer report” because the information bears on his character, reputation, personal

characteristics, or mode of living, and is used and collected by Defendant for, among other things,

determining Plaintiff’s healthcare needs, determining the scope of and eligibility of Plaintiff’s

health or vision insurance coverage, and payments for Plaintiff’s health care and eyewear

purchases.

       240.    Defendant is a “consumer reporting agency” because, on a cooperative nonprofit

basis or for monetary fees, Defendant regularly engages, in whole or in part, in the practice of



                                                46
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 47 of 53 PAGEID #: 47




assembling consumer information for the purpose of furnishing consumer reports to other parties,

and it uses facilities of interstate commerce for the purpose of preparing or furnishing consumer

reports.

       241.    As a Consumer Reporting Agency, Defendant was (and continues to be) required

to adopt and maintain procedures designed to protect and limit the dissemination of consumer

credit, personnel, insurance and other information (such as Plaintiff’s and National Class

members’ Personal Information) in a manner fair and equitable to consumers while maintaining

the confidentiality, accuracy, relevancy and proper utilization of such information. See 15 U.S.C.

§ 168l(b).

       242.    Defendant, however, negligently violated the FCRA by failing to adopt, implement,

and maintain adequate security measures to safeguard class members’ Private Information by,

among other things:

       a.      Failing to adequately monitor the security of their networks and systems;

       b.      Failure to periodically ensure that their appointment booking system had plans in

               place to maintain reasonable data security safeguards;

       c.      Allowing unauthorized access to class members’ Private Information;

       d.      Failing to detect in a timely manner that class members’ Private Information had

               been compromised; and

       f.      Failing to timely notify Plaintiff and class members about the Data Breach so that

               they could take appropriate steps to mitigate the potential for identity theft and other

               damages.




                                                 47
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 48 of 53 PAGEID #: 48




       243.    As a proximate result of Defendant’s negligent violation of the FCRA and the

resulting Data Breach, Plaintiff’s and National Class members’ Personal Information was accessed

and stolen by unauthorized third parties in the public domain.

       244.    As a proximate result of Defendant’s negligent violation of the FCRA and the

resulting Data Breach, Plaintiff and National Class members were—and continue to be—damaged

by the release, disclosure, and publication of their Personal Information, the loss of control of their

Personal Information, the imminent risk of suffering additional damages in the future, disruption

of their medical care and treatment, out-of-pocket expenses, emotional distress, anxiety, loss of

privacy, and the loss of the benefit of the bargain they had struck with Defendant.

       245.    Plaintiff and National Class members are therefore entitled to compensation for

their actual damages including, among other things, (i) out-of-pocket expenses incurred to mitigate

the increased risk of identity theft and identity fraud pressed upon them by the Data Breach; (ii)

the value of their time spent mitigating identity theft and/or identity fraud and/or the increased risk

of identity theft and/or identity fraud; (iii) deprivation of the value of their Personal Information,

for which there is a well-established national and international market; (iv) anxiety and emotional

distress; and (v) attorneys’ fees, litigation expenses and costs, pursuant to 15 U.S.C. § 1681n(a).

                                            Ninth Count

                   Violation of the Connecticut Unfair Trade Practices Act
                              (Conn. Gen. Stat. § 42-110a et seq.)
                  (On Behalf of Plaintiff and Connecticut Subclass members)

       246.    Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-122.

       247.    The Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a et seq.,

prohibits unfair methods of competition and unfair practices in the conduct of trade or commerce.



                                                  48
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 49 of 53 PAGEID #: 49




       248.    Defendant is a “person” as defined by Conn. Gen. Stat. § 42-110a(3).

       249.    Defendant obtained Plaintiff’s PII, and the PII of the Connecticut Subclass, through

“trade” and “commerce” as defined by Conn. Gen. Stat. § 42-110a(3).

       250.    The Connecticut Unfair Trade Practices Act expressly provides that consideration

be given to interpretations by the FTC relating to Section 5 of the Federal Trade Commission Act.

See Conn. Gen. Stat. § 42-110b(b).

       251.    Defendant engaged in unfair business practices in violation of the Connecticut

Unfair Trade Practices Act by, among other things, failing to implement and maintain reasonable

security measures to protect its customers’ PII, particularly in light of the heightened protections

of PII mandated by HIPAA.

       252.    Specifically, Defendant committed unfair or deceptive acts and practices by:

                   a. failing to maintain adequate computer systems and data security practices

                       to safeguard Private Information;

                   b. failing to disclose that its computer systems and data security practices were

                       inadequate to safeguard Private Information from theft;

                   c. continued gathering and storage of PHI, PII, and other personal information

                       after Defendant knew or should have known of the security vulnerabilities

                       of its computer systems that were exploited in the Data Breach;

                   d. making and using false promises, set out in Defendant’s Privacy Notice and

                       Patient Rights, about the privacy and security of PHI, PII, and the Private

                       Information of Plaintiff and Connecticut Subclass members;

                   e. deceptively misrepresenting the true nature and character of Defendant’s

                       data security practices, and;



                                                 49
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 50 of 53 PAGEID #: 50




                   f. continued gathering and storage of PHI, PII, and other personal information

                        after Defendant knew or should have known of the cyberattack and Data

                        Breach and before Defendant allegedly remediated the data security

                        incident.

       253.    These unfair acts and practices violated duties imposed by laws, including but not

limited to, the Federal Trade Commission Act, HIPAA, the FCRA, the Gramm- Leach-Bliley Act,

and the Connecticut Unfair Trade Practices Act.

       254.    Defendant’s conduct offends public policy as established by, among other things,

the Federal Trade Commission Act, HIPAA, the FCRA, and the Gramm- Leach-Bliley Act, as

well as the common law, and is within at least the penumbra of some common law, statutory or

other established concepts of unfairness, is immoral, unethical, oppressive, or unscrupulous, and

causes substantial injury to consumers.

       255.    Defendant’s conduct caused substantial injury to Plaintiff and members of the

Connecticut Subclass.

       256.    Defendant’s conduct also harmed competition; while Defendant cut corners and

minimized costs, its competitors spent the time and money necessary to ensure private information

was appropriately secured and safeguarded.

       257.    Plaintiff and members of the Connecticut Subclass reasonably expected Defendant

to maintain secure networks, adhere to industry standards, and otherwise use reasonable care to

protect and as necessary delete its customers’ private personal and financial information.

       258.    The acts and omissions of Defendant were done knowingly and intentionally with

the purpose of the sale of goods and services to Plaintiff and Connecticut Subclass members.




                                                50
   Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 51 of 53 PAGEID #: 51




       259.    Plaintiff and Connecticut Subclass members were injured because: a) they would

not have purchased medical care and treatment from Defendant had they known the true nature

and character of Defendant’s data security practices; b) Plaintiff and Connecticut Subclass

members would not have entrusted their Private Information to Defendant in the absence of

promises that Defendant would keep their information reasonably secure, and c) Plaintiff and

Connecticut Subclass members would not have entrusted their Private Information to Defendant

in the absence of the promise to monitor its computer systems and networks to ensure that it

adopted reasonable data security measures.

       260.    As a direct and natural consequence of the violation of the Connecticut Unfair

Practices Act, Plaintiff and Connecticut Subclass members suffered injury and all other damages

including, but not limited to: (i) actual identity theft; (ii) the compromise, publication, or theft of

their Private Information; (iii) out-of-pocket expenses associated with the prevention, detection,

and recovery from identity theft or unauthorized use of their Private Information; (iv) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but not

limited to efforts spent researching how to prevent, detect, contest, and recover from identity theft;

(v) the continued risk to their Private Information, which remains in Defendant’s possession and

is subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate

and adequate measures to protect the Private Information in its continued possession; (vi) future

costs in terms of time, effort, and money that will be expended as result of the Data Breach for the

remainder of the lives of Plaintiff and Connecticut Subclass members; and (vii) the diminished

value of Defendant’s services they received.

                                         Prayer for Relief



                                                  51
Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 52 of 53 PAGEID #: 52




   WHEREFORE, Plaintiff prays for judgment as follows:

      a) Determining that this action is a proper class action;

      b) Designating Plaintiff as a representative of the class and subclass under Federal

         Rule of Civil Procedure 23;

      c) Designating Plaintiff’s counsel as counsel for the class and subclass under Federal

         Rule of Civil Procedure 23;

      d) Enjoining Defendant from engaging in the wrongful conduct complained of herein

         pertaining to the misuse or disclosure of Plaintiff’s and class members’ Private

         Information, and from refusing to issue prompt, complete and accurate disclosures

         to Plaintiff and the class members;

      e) For equitable relief compelling Defendant to use appropriate methods and policies

         with respect to consumer data collection, storage, and safety, and to disclose with

         specificity the type of PII and PHI compromised during the Data Breach;

      f) For equitable relief requiring restitution and disgorgement of the revenues

         wrongfully retained as a result of Defendant’s wrongful conduct;

      g) Ordering Defendant to pay for not less than three years of credit monitoring services

         for Plaintiff and the class and subclass;

      h) For an award of actual damages, compensatory damages, statutory damages, and

         statutory penalties, in an amount to be determined, as allowable by law;

      i) For an award of punitive damages, as allowable by law;

      j) Awarding Plaintiff and the class and subclass reasonable attorneys’ fees, costs, and

         expenses under Rule 23 of the Federal Rules of Civil Procedure and the FCRA;




                                           52
 Case: 1:20-cv-00908-MRB Doc #: 1 Filed: 11/10/20 Page: 53 of 53 PAGEID #: 53




         k) Awarding Plaintiff and the members of the class and subclass any pre-judgment

             and post-judgment interest as may be allowed under the law; and

         l) Awarding such other and further relief as the Court may deem just and proper.

                                      Jury Trial Demand

     Plaintiff demands a jury trial on all issues so triable.

Dated: November 10, 2020                              Respectfully submitted,

                                                      /s/ Ronald S. Weiss
                                                      Ronald S. Weiss, Attorney & Counselor
                                                      6725 West Central Ave., M310
                                                      Toledo, OH 43617
                                                      Phone: 248-737-8000
                                                      ron@ronweissattorney.com

                                                      GREENWALD DAVIDSON RADBIL PLLC
                                                      Michael L. Greenwald*
                                                      7601 N. Federal Hwy., Suite A-230
                                                      Boca Raton, Florida 33487
                                                      Phone: 561.826.5477
                                                      mgreenwald@gdrlawfirm.com

                                                      * to seek admission pro hac vice




                                                53
